DETAILED ACTION
Election
Applicants’ election, with traverse, of invention I and SEQ ID NO:  10 in their response of January 18, 2022 is acknowledged.  The elected invention is directed to the Limulus polyphemus factor B variant of SEQ ID NO:  10.
Applicants’ traversal is based on the following arguments.  These arguments are not found to be persuasive for the reasons in each reply.  
(A) 	The subject matter of all claims and species is sufficiently related that a thorough search for the subject matter of any one Group of claims or species would encompass a search for the subject matter of the remaining claims or species. Thus, the search and examination of the entire application could be made without serious burden. MPEP §803 states that "if the search and examination of an entire application can be made without serious burden, the examiner must examine it on the merits, even though it includes claims to independent or distinct inventions" (emphasis added). This policy should apply in the present application to avoid unnecessary delay and expense to the Applicant and duplicative examination by the Patent Office.
(A) Reply:	MPEP §803 is not relevant to restriction practice provided in 37 CFR 1.475 for 371 US filings of PCT application.  It is MPEP 1850 that provide guidance on restriction practice for 371 filings, which states the following.
Therefore, when the Office considers international applications as an International Searching Authority, as an International Preliminary Examining Authority, and during the national stage as a Designated or Elected Office under 35 U.S.C. 371, PCT Rule 13.1  and 13.2  will be followed when considering unity of invention of claims of different categories without regard to the practice in national applications filed under 35 U.S.C. 111. No change was made in restriction practice in United States national applications filed under 35 U.S.C. 111  outside the PCT.

II. DETERMINATION OF ‘UNITY OF INVENTION’
An international application should relate to only one invention or, if there is more than one invention, the inclusion of those inventions in one international application is only permitted if all inventions are so linked as to form a single general inventive concept (PCT Rule 13.1 ). With respect to a group of inventions claimed in an international application, unity of invention exists PCT Rule 13.2  as meaning those technical features that define a contribution which each of the inventions, considered as a whole, makes over the prior art.
Thus, if any claim is anticipated or rendered obvious by the prior art, the multiple claimed inventions do not have unity and are properly restricted.
(B) 	In the instant case, the Unity of Invention Requirement asserts that the disclosed Groups do not relate to a single general inventive concept because they lack the same or corresponding special technical feature. However, the Office is reminded that in determining unity of invention, the criteria set forth in 37 C.F.R. § 1.475 must be considered. Pursuant to 37 C.F.R. § l.475(b), an international or national stage application containing claims drawn to various combinations of categories, including a product and a process of use of said product "will be considered to have unity of invention" ( emphasis added). In the instant application, Applicant's claims are directed, for example, to a product and a process of use of said product. However, the Unity of Invention Restriction Requirement does not meaningfully address 37 C.F.R. § l.475(b). For example, the Unity of Invention Restriction Requirement fails to address why the product/process relationship between the "product" of Group I and the "process of use" Group III fails the unity of invention rules in view of 37 C.F.R. § l.475(b). Thus, for at least the reasons stated above, Applicant submits that Group III should be rejoined with elected Group I.
(B) Reply:	The various inventions do not share Unity of Invention because as least one claim is anticipated by the prior art.  See reply (A) above and the rejection below under 35 USC 103. 
(C) 	Further, Applicant notes that the Unity of Invention Restriction Requirement refers to the publication of Muta (The Journal of Biological Chemistry, vol. 268, no. 28, October 5, 1993, pp. 21384-21388), which was cited in the IDS dated November 29, 2019, as the basis for why the technical feature is not a special technical feature. However, Applicant notes that a rejection has not been made based upon the asserted teachings within this publication, and 
(C) Reply:	Formal rejections are not made in restriction/elections requirement office actions. 
The restriction requirement is still deemed proper and is therefore made FINAL.  
Claim History
Original claims 1-11 were filed August 30, 2019.  With the preliminary amendment of August 30, 2019, no claims have been cancelled, claims 3, 5-6, and 9-11 have been amended, and no claims have been added.  Claims 1-11 are pending.  
Claims 3-7 and 9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1-2, 8, and 10-11, as encompassing the elected invention, are hereby examined.
Effective Filing Date
Based on the fact that the instant application is a 371 filing of PCT/JP2018/007840, the effective filing date granted for the instant claims is March 1, 2018.  It is acknowledged that applicants claim the benefit of the foreign application JAPAN 2017-038692, filed March 1, 2017.
AIA -First Inventor to File Status
Based on the effective filing date of March 1, 2018, the present application is being examined under the AIA , first to file provisions.
Specification-Objections
The specification is objected to for containing hyperlinks.  USPTO policy does not permit the USPTO, i.e, via an issued patent, to refer to any commercial sites, since the USPTO exercises no control over the organization, views or accuracy of the information contained on these outside sites.  Hyperlinks and other forms of browser-executable code, especially commercial site URLs, are not to be included in a patent application. (MPEP 608.01)  The specification should be carefully checked and all URLs removed.
Claims-Objections
Claim 8 is objected to for being dependent from a withdrawn claim.  For purposes of examination, it is assumed that claim 8 is dependent from claim 1.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 8, and 10-11 are rejected under 35 U.S.C. 112, second paragraph or (b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “a polypeptide of horseshoe crab factor B” renders the claim indefinite for two reasons.  
First, regarding the structure of said proteins, it is unclear whether said phrase means (i) any naturally occurring polypeptide of horseshoe crab factor B, (ii) any recombinant variant having any structure, or (iii) encompasses both (i) and (ii).  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses any naturally occurring and any recombinant variant1 having any structure.
Second, regarding the function of said proteins, it is unclear whether said phrase means (i) proteins having any protease activity, (ii) proteins having protease activity to cleave horseshoe crab proclotting enzyme, resulting in activation, or (iii) something else.
Regarding the function of said proteins it is also it is unclear whether said phrase means (iii) proteins activated by a horseshoe crab factor C or (iv) proteins that do not need activation by a horseshoe crab factor C.
For purposes of examination, it is assumed that said phrase means proteins that function in the horseshoe crab cascade reaction (specification [0012]).

In summary, for purposes of examination, it is assumed that “a polypeptide of horseshoe crab factor B” encompasses any naturally occurring and any recombinant variant2 having any structure, wherein the polypeptide functions in the horseshoe crab cascade reaction (specification [0012])3.

For claim 1, the term “the 193-position in an amino acid sequence”, without reference to a specific sequence, renders the claim indefinite.  The skilled artisan would not know the metes and bounds of the recited invention.   
For claim 2, the phrase “the function of horseshoe crab factor B” renders the claim indefinite.  As discussed above for claim 1, for purposes of examination, it is assumed that said phrase means the polypeptide functions in the horseshoe crab cascade reaction (specification [0012]).
 Regarding claims 10 and 11, it is assumed that ‘reagent’, in claim 10, means a composition comprising the polypeptide of claim 1 and ‘kit’, in claim 11, means a collection of separate parts, one of which is the polypeptide of claim 1.	
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 8, and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Muta et al, 1993 in view of Ogino et al, 2001, Varalyay et al, 1997, and Takagi et al, 1997 (English translation).   Muta et al, 1993 teaches the T. Tridentatus factor B protein set forth by  rejected under 35 U.S.C. 103(a) as being unpatentable over Muta et al, 1993 in view of Ogino et al, 2001, Varalyay et al, 1997, and Takagi et al, 1997 (English translation).   
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
Claims 1-2, 8, and 10-11 are rejected under 35 U.S.C. 112, first paragraph/enablement, for the following reasons.  The specification is enabling for the protein of SEQ ID NO:  10, which 4.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
In regards to this enablement rejection, the application disclosure and claims are compared per the factors indicated in the decision In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  These factors are considered when determining whether there is sufficient evidence to support a description that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is undue.  The factors include but are not limited to: (1) the nature of the invention; (2) the breath of the claims; (3) the predictability or unpredictability of the art; (4) the amount of direction or guidance presented; (5) the presence or absence of working examples; (6) the quantity of experimentation necessary; (7) the relative skill of those skilled in the art.  Each factor is here addressed on the basis of a comparison of the disclosure, the claims, and the state of the prior art in the assessment of undue experimentation.  
Claims 1-2, 8, and 10-11 are so broad as to encompass any protein, having any structure with a cysteine at position 193, and activity of factor B in the cascade reaction as set forth in the specification ([0012]), as follows.
‘According to the present invention, a series of reactions by which factor C that has come into contact with an endotoxin is autocatalytically changed to an activated form (activated factor C), and factor B is cleaved by the protease activity of the activated factor C and is thereby changed to activated factor B, may be referred to as "cascade reaction". 
The scope of these claims is not commensurate with the enablement provided by the disclosure with regard to the extremely large number of proteins broadly encompassed by the claim.  Since the amino acid sequence of a protein determines its structural and functional properties, predictability of which changes can be tolerated in a protein's amino acid sequence and obtain the desired activity requires a knowledge of and guidance with regard to which amino acids in the protein's sequence, if any, are tolerant of modification and which are conserved (i.e. expectedly intolerant to modification), and detailed knowledge of the ways in which the protein’s structure relates to its function.  However, in this case the disclosure is limited to the protein of SEQ ID NO:  10, which is capable of cleaving the artificial substrate Boc-Leu­Thr-Arg-MCA.  
While recombinant and mutagenesis techniques are known, it is not routine in the art to screen an essentially infinite number of proteins having any structure and a cysteine at position 193 for factor B activity in the clotting reaction’ (specification [0012]).  While the specification has used the artificial substrate Boc-Leu­Thr-Arg-MCA to test for protease activity, searching the patent and non-patent databases failed to provide evidence that said substrate can be used to identify proteins having the desired factor B clotting activity in the ‘clotting reaction’, as discussed above.  In addition, neither the instant application or the prior art provide guidance on how to use high throughput screening to identify proteins having the desired factor B clotting activity in the ‘clotting reaction’.  Furthermore, the positions within any successful protein's sequence where amino acid modifications can be made with a reasonable expectation of success in obtaining the desired activity/utility are limited for factor B proteins and the results of such modifications are unpredictable.  In addition, one skilled in the art would expect any tolerance to modification for a given protein to diminish with each further and additional modification, e.g. multiple substitutions.

Thus, applicants have not provided sufficient guidance to enable one of ordinary skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including any number of proteins, having any structure with a cysteine at position 193, and activity of factor B in the cascade reaction as set forth in the specification ([0012]).  The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970)).  Without sufficient guidance, determination of the identity of proteins having the desired biological characteristics is unpredictable and the experimentation left to those skilled in the art is unnecessarily, and improperly, extensive and undue.  See In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).
Written Description
Claims 1-2, 8, and 10-11 are rejected under 35 U.S.C. 112, first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed, had possession of the 
‘According to the present invention, a series of reactions by which factor C that has come into contact with an endotoxin is autocatalytically changed to an activated form (activated factor C), and factor B is cleaved by the protease activity of the activated factor C and is thereby changed to activated factor B, may be referred to as "cascade reaction". Furthermore, according to the present invention, a series of reactions by which also includes, in addition to these series of reactions, a reaction by which proclotting enzyme is cleaved by the protease activity of the activated factor B and is thereby changed to a clotting enzyme, may also be referred to as "cascade reaction".’ (specification [0012])

   This is an infinite/large genus, as the protein may have any structure with a cysteine at position 193.  Other than known, naturally occurring horseshoe crab proteins not having a cys193, no specifically identified proteins having the desired biological characteristics are disclosed in the specification.  The specification fails to describe any representative species by any identifying characteristics or properties other than the functionality of having factor B activity in the cascade reaction.  Thus, one of skill in the art would have no idea which species of this infinite genus applicants have in mind that they wish to include within the scope of the claimed invention. 
Consequently, there is no evidence that any representative species of this infinite genus beyond the known, naturally occurring factor B proteins not having cys193, were in the possession of the inventors at the time of filing.  To satisfy the written description aspect of 35 U.S.C. 112, first paragraph, for a claimed genus of molecules, it must be clear that: (1) the identifying characteristics of the claimed molecules have been disclosed, e.g., structure, physical and/or chemical characteristics, functional characteristics when coupled with a known or disclosed correlation between function and structure, or a combination of these and/or (2) a representative number of species within the genus must be disclosed (MPEP 2163(II)(3)).  Because no species of the claimed genus is disclosed and no correlation between structure and function is provided, the claims fail to satisfy the written description requirement.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, see the specification, paragraph bridging pages 13-14.
        2 For example, see the specification, paragraph bridging pages 13-14.
        3 ‘According to the present invention, a series of reactions by which factor C that has come into contact with an endotoxin is autocatalytically changed to an activated form (activated factor C), and factor B is cleaved by the protease activity of the activated factor C and is thereby changed to activated factor B, may be referred to as "cascade reaction". Furthermore, according to the present invention, a series of reactions by which also includes, in addition to these series of reactions, a reaction by which proclotting enzyme is cleaved by the protease activity of the activated factor B and is thereby changed to a clotting enzyme, may also be referred to as "cascade reaction".’ (specification [0012])
        4 According to the present invention, a series of reactions by which factor C that has come into contact with an endotoxin is autocatalytically changed to an activated form (activated factor C), and factor B is cleaved by the protease activity of the activated factor C and is thereby changed to activated factor B, may be referred to as "cascade reaction". Furthermore, according to the present invention, a series of reactions by which also includes, in addition to these series of reactions, a reaction by which proclotting enzyme is cleaved by the protease activity of the activated factor B and is thereby changed to a clotting enzyme, may also be referred to as "cascade reaction".’ (specification [0012])